196 A.2d 224 (1963)
Richard Louis HARTLEY, Defendant Below-Appellant,
v.
Alfred T. CREED, Plaintiff Below-Appellee.
Richard Louis HARTLEY, Defendant Below-Appellant,
v.
Anna May CREED, Plaintiff Below-Appellee.
Supreme Court of Delaware.
December 10, 1963.
William Prickett, Sr., of Prickett & Prickett, Wilmington, for appellants
Claud L. Tease, Georgetown, for appellees.
TERRY, C. J., and WOLCOTT and CAREY, JJ., sitting.
PER CURIAM.
The issues relating to this appeal are entirely factual. The record contains substantial evidence to sustain the findings of the Trial Judge below. Turner, et al. v. Vineyard, 7 Terry 138, 80 A.2d 177.
The judgments below are affirmed.